PRESENT:   All the Justices

LINDA A. EBERHARDT
                                             OPINION BY
v.   Record No. 101761                 JUSTICE WILLIAM C. MIMS
                                          January 13, 2012
FAIRFAX COUNTY EMPLOYEES’
RETIREMENT SYSTEM BOARD OF TRUSTEES

                FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                         Dennis J. Smith, Judge

     In this appeal, we consider whether Code § 51.1-823

confers jurisdiction upon a circuit court to hear an appeal

from a decision of the board of trustees of a retirement

system, other than a police retirement system, in a county

having the urban executive form of government.

           I.     BACKGROUND AND MATERIAL PROCEEDINGS BELOW

     Linda A. Eberhardt was an employee of the Fairfax County

School Board from April 1991 to September 2009.     In January

2007, she suffered injuries to her back and neck while at work

and was transported to a hospital by ambulance.     She

subsequently filed a claim with the Workers’ Compensation

Commission.     The parties stipulated that her injury arose out

of and in the course of her employment, and that she was

totally disabled from performing her pre-injury work duties

from January 2007 to June 2007 and thereafter from August 2007.

     As a school board employee, Eberhardt was a member of the

Fairfax County Employees’ Retirement Systems (“FCERS”).       FCERS

members are eligible for service-connected disability

retirement benefits if the disability is due to injury by
accident arising out of and in the course of their employment.

Fairfax County Code § 3-2-35.   Alternatively, members may be

eligible for ordinary disability retirement benefits if the

injury is not job-related.   Fairfax County Code § 3-2-33.     The

determination to award either service-connected or ordinary

disability retirement benefits is made by the FCERS board of

trustees (“the Board”) on the recommendation of its medical

examining board.   Fairfax County Code §§ 3-2-33 and 3-2-35.

     In July 2008, Eberhardt applied for service-connected

disability retirement benefits.       On the recommendation of the

medical examining board, the Board denied her application in

November 2008.   Eberhardt appealed the Board’s decision as

provided by Fairfax County ordinance. 1 In April 2010, the Board

again denied her application for service-connected disability

retirement benefits but awarded ordinary disability retirement

benefits.

     In May 2010, Eberhardt filed an appeal from the Board’s

determination in the circuit court, ostensibly under Code

§ 51.1-823, which provides that “[a]n appeal of right from the

action of the retirement board of any county having an urban


     1
       Though described in the ordinance as an appeal, the
procedure essentially is a rehearing because the adverse
decision is reviewed by the very body that originally rendered
it. See Fairfax County Code § 3-2-49(a) (“Any member adversely
affected by a decision of the Board shall receive written
notice of said decision and may, within thirty (30) days of
receipt of said notice, request in writing a review by the
Board of said decision, pursuant to procedures established by
the Board.”).
                                  2
county executive form of government on any matter in which the

board has discretionary power shall lie to the circuit court of

the county which has jurisdiction of the board.”    The Board

filed a motion to dismiss asserting that the court lacked

subject-matter jurisdiction to hear the appeal because Code

§ 51.1-823 applies only to police officers’ retirement systems

in counties with the urban executive form of government.    The

court granted the motion to dismiss and we awarded Eberhardt

this appeal.

                             II. ANALYSIS

        Eberhardt asserts the circuit court erred (1) by

considering legislative history to interpret Code § 51.1-823

when, she contends, the statutory language is unambiguous and

(2) by holding that the term “retirement board” meant only the

retirement board of the police officers’ retirement system

despite the plain language of the statute.

                        A. STANDARD OF REVIEW

        We review a circuit court’s interpretation of statutes de

novo.     Jones v. Williams, 280 Va. 635, 638, 701 S.E.2d 405, 406

(2010).    When a statute is clear and unambiguous, “a court may

look only to the words of the statute to determine its

meaning.”     Hubbard v. Henrico Ltd. P’shp, 255 Va. 335, 339, 497
S.E.2d 335, 337 (1998).    It may not “consider rules of

statutory construction, legislative history, or extrinsic

evidence.”     Perez v. Capital One Bank, 258 Va. 612, 616, 522


                                  3
S.E.2d 874, 876 (1999).   However, while the Code of Virginia is

often regarded as the complete statutory law of the

Commonwealth, that is not the case.     Statutes are enacted by

the General Assembly but the Code is arranged and published by

the Virginia Code Commission, an entity created by the General

Assembly.   Code § 30-145 and 30-146.

     The General Assembly has authorized the Commission to

codify the “general and permanent statutes” enacted each year,

Code §§ 30-146 and 30-147(A), but the underlying enacted

legislation is found in the Acts of Assembly and is the

complete and accurate statutory law of the Commonwealth. 2

Because the authoritative text of any statute is the text

enacted by the General Assembly, reference to the legislation

printed in the Acts of Assembly upon enactment does not offend

the well-established rule against considering rules of

statutory construction, legislative history, or extrinsic

evidence.   Simply put, the language of the Acts of Assembly is

the plain language of the statute. 3


     2
       Because the Commission’s statutory mandate includes only
codifying general and permanent statutes, the Code omits many
laws because they are not general, such as locality-specific
charter amendments, e.g., 2011 Acts ch. 454, or are not
permanent, such as the biennial appropriations act and its
amendments, e.g., 2010 Acts ch. 874 and 2011 Acts ch. 890.
     3
       Rarely, the codified language of a statute may diverge
from the language enacted by the General Assembly because of
error by the Commission, in which case courts rely on the
legislative text found in the Acts of Assembly. Alger v.
Commonwealth, 267 Va. 255, 257 n.1, 590 S.E.2d 563, 564 n.1
(2004) (When the Code diverges from the enacted bill, “[w]e
consider only the language actually adopted by the General
                                4
     Likewise, consideration of the entire statute – i.e., the

entirety of a single legislative enactment as it appears in the

Acts of Assembly as a whole – to place its terms in context to

ascertain their plain meaning does not offend the rule because

“it is our duty to interpret the several parts of a statute as

a consistent and harmonious whole so as to effectuate the

legislative goal.     A statute is not to be construed by singling

out a particular phrase.”     Virginia Electric & Power Co. v.

Board of County Supervisors, 226 Va. 382, 387-88, 309 S.E.2d
308, 311 (1983) (internal quotation marks and alterations

omitted).    Accordingly, it is proper to consider the text of

House Bill 821 as enacted on April 9, 1990, and printed as

Chapter 832 of the Acts of Assembly of 1990 (“the

Recodification Act”), to ascertain the plain meaning of Code

§ 51.1-823 because that legislative enactment is the source of

the codified text.



            B.   THE MEANING OF “BOARD” IN CODE § 51.1-823

     Code § 51.1-823 refers to a board that is not defined in

that section of the Code and it is the meaning of the word

“board” that the parties dispute in this case:     Eberhardt

contends the word means the board of any retirement system

created by a county having an urban executive form of



Assembly.”). While that has not occurred in the statutes
applicable in this case, the proposition underscores the
primacy of the Acts of Assembly.
                                   5
government, while FCERS contends it means only the board of a

police officers’ retirement system created by such a county.

      A corollary of the rule that courts interpret a statute as

a consistent and harmonious whole is that when a term is used

in different sections of a statute, we give it the same meaning

in each instance unless there is a clear indication the General

Assembly intended a different meaning.   See Board of

Supervisors v. Marshall, 215 Va. 756, 761-62, 214 S.E.2d 146,

150 (1975) (“[W]here a word is used in different sections of a

statute and its meaning is clear in all but one instance, the

same meaning will be attributed to it elsewhere unless there be

something in the context which clearly indicates that the

Legislature intended some other and different meaning.”

(internal quotation marks and alterations omitted)).

Accordingly, we may look to the remainder of the Recodification

Act, particularly within the same subdivision in which the

provision codified as Code § 51.1-823 appears, to ascertain

whether the word “board” is clarified there.   In this case, it

is.

      The provision codified as Code § 51.1-821 incorporates by

reference Chapter 303 of the Acts of Assembly of 1944, titled

“An ACT to provide for the establishment, maintenance and

administration of a system of pensions and retirements for the

benefit of the personnel of police departments of any county




                                6
[meeting certain criteria],” (“the Fairfax Police Retirement

System Enabling Act”).   Section 1 of that enactment states that

     [t]he governing body of any county [meeting
     certain criteria met only by Fairfax County at
     the time of enactment] is empowered and
     authorized to create and establish as
     hereinafter provided a board to be known as the
     “policemen’s pension and retirement board” of
     the county, herein after referred to as the
     “board.”

1944 Acts ch. 303.   Significantly, there is no alternative or

superseding definition of the word “board” anywhere within the

subdivision of the Recodification Act in which the provision

codified as Code § 51.1-823 appears.

     Eberhardt next contends that the definition of the word

“board,” which is incorporated by operation of Code § 51.1-821

into the article into which Code § 51.1-823 was codified, is

superseded by the term “retirement board” that precedes it in

the same sentence within Code § 51.1-823.   By doing so, she

posits that the word “board” is susceptible to two meanings

within the same subdivision of the statute.   Thus it may refer

to two different boards within the same article.

     “A statute is ambiguous if the text can be understood in

more than one way or refers to two or more things

simultaneously or when the language is difficult to comprehend,

is of doubtful import, or lacks clearness or definiteness.”

Covel v. Town of Vienna, 280 Va. 151, 158, 694 S.E.2d 609, 614

(quoting Boynton v. Kilgore, 271 Va. 220, 227 n.8, 623 S.E.2d
922, 926 n.8 (2006)) (internal quotation marks omitted).

                                7
Courts may consider the legislative history of the statutory

language to resolve such an ambiguity.    Virginia-American Water

Co. v. Prince William County Serv. Auth., 246 Va. 509, 515, 436
S.E.2d 618, 621 (1993).

       As previously noted, the provision codified as Code

§ 51.1-823 was enacted upon the approval of the Recodification

Act.   The Act was the legislative implementation of the

Virginia Code Commission’s report on the revision of former

Title 51 of the Code of Virginia.    The report explains that the

provision codified as Code § 51.1-823 preserved the same right

of appeal provided by § 13 of the Fairfax Police Retirement

System Enabling Act, which had subsequently been codified in

former Code § 51-127.28.    Virginia Code Commission, Report on

the Revision of Title 51 of the Code of Virginia, House Doc.

No. 52, at 121 (1990).    Both former Code § 51-127.28 and § 13

of the Fairfax Police Retirement System Enabling Act provided

that “[a]n appeal of right from the action of the board on any

matter in which the board is given discretionary power shall

lie to the circuit court of the county within whose

jurisdiction the board is.”    While the recodification removed

former Code §§ 51-127.10 through -127.30 from the Code of

Virginia, those provisions remain statutory law because Code

§ 51.1-821 expressly incorporates the identical, earlier

statutory language found in the Fairfax Police Retirement

System Enabling Act prior to its codification in former Title


                                 8
51.   As noted above, § 1 of the Fairfax Police Retirement

System Enabling Act defines the word “board” as used throughout

the act as the board governing the police retirement system

enabled by that act.

      The Virginia Code Commission report thus resolves any

ambiguity about the word “board” as used in Code § 51.1-823.

The word “board” there does not encompass the board of any

retirement system created by a county having an urban executive

form of government as Eberhardt contends and Code § 51.1-823

confers no greater right of appeal than § 13 of the Fairfax

Police Retirement System Enabling Act.   Accordingly, the

circuit court correctly ruled that Code § 51.1-823 did not

confer jurisdiction upon it to hear Eberhardt’s appeal and we

will affirm its judgment.

                                                        Affirmed.




                                9